2/24/2015                                                                      TDCJ Offender Details
                                                                                                                  &^>, •%=>/-o           ;
        Texas Department of Criminal Justice
                                                                                                       TOO Home
                                                                                                                   El   New Offender Search




   Offender Information Details
     Return to Search list




   SID Number:                                                            08763163

   TDCJ Number:                                                           01838948

   Name:                                                                  GARCIA, RYAN

   Race:                                                                  W

   Gender:                                                                 M

   DOB:                                                                    1992-06-22

   Maximum Sentence Date:                                                 2032-11-28

   Current Facility:                                                       BYRD

   Projected Release Date:                                                2032-11-28

   Parole Eligibility Date:                                               2022-11-28

   Offender Visitation Eligible:                                           NO

   The offender is temporarily ineligible for visitation. Please call the offender's
   unit for any
   additional information.

   The visitation information is updated once daily during weekdays and multiple
   times per day
   on visitation days.



   SPECIAL INFORMATION FOR SCHEDULED RELEASE:

   Scheduled Release Date:                                             Offender is not scheduled for release at
                                                                       this time.

   Scheduled Release Type:                                             Will be determined when release date is
                                                                       scheduled.

   Scheduled Release                                                   Will be determined when release date is
   Location:                                                           scheduled.




       Parole Review Information

http://offender.tdcj ,state.tx.us/OffenderSearch/offenderDetail.action?sid=08763163                                                           1/2
2/24/2015                                                                      TDCJ Offender Details

   Offense History:
      Offense                        ^,,                            Sentence           ,,     ,        Case   Sentence (YY-
       ^ ,                           Offense                          „ ,              County           kl       .... nrA
       Date                                                           Date                        3     Ho.      MM-DD)
                              AGG ROBB THREAT
      2011-02-15                                                     2012-11-30       TARRANT 1285698R           20-00-00
                               ELDER/DISABLE

                         BURG HABIT WIC OTH FEL-
      2011-02-15                                                     2012-11-30       TARRANT 1285699R           20-00-00
                                 ROBB

                          AGG ROBBERY W/DWPN-
      2011-02-15                                                     2012-11-30       TARRANT 1285698R           20-00-00
                                FIREARM




     Return to Search list




   The Texas Department of Criminal Justice updates this information regularly to ensure that it is
   complete and accurate, however this information can change quickly. Therefore, the information on
   this site may not reflect the true current location, status, scheduled termination date, or other
   information regarding an offender.

   For questions and comments, you may contact the Texas Department of Criminal Justice, at (936)
   295-6371 or webadmin(3).tdcj.texas.gov. This information is made available to the public and law
   enforcement in the interest of public safety. Any unauthorized use of this information is forbidden and
   subject to criminal prosecution.


                                                 New Offender Search                  TDCJ Home Page




http://offender.tdcj .state.tx.us/OffenderSearch/offenderDetail.action?sid=08763163                                           2/2